Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 1 of 27 Page ID #:14




                     Exhibit 1
Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 2 of 27 Page ID #:15
Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 3 of 27 Page ID #:16
Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 4 of 27 Page ID #:17




                     Exhibit 2
        Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 5 of 27 Page ID #:18


Christina Karagias
Vice President
Lucky Boy Hamburgers Inc.
830 Gainsborough Dr.
Pasadena, CA 91107

Legal Department
201 3rd Street, Suite 200
San Francisco, California, 94103

Greetings Postmates Legal Department:

Postmates must correct Lucky Boy Burgers located at 531 E Walnut St. Pasadena CA 91001
                                    Lucky Boy is OPEN.

                                                                                  app options. The
                                            sales.

Postmates has no legal right or authority                              on the Postmates app. Please correct
the listing as open.

Also, the menu is incorrect. Your customer service is polite yet not able to give my restaurant the corrections
requested. Lucky Boy Hamburgers, Inc. is a trademark business. Listing Lucky Boy as closed on the
Postmates app with an incorrect menu is an infringement on our intellectual property rights.

Best in the moment,




Christina Karagias
626-437-3167

cc: Nick Vasels, Attorney at Law
  Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 6 of 27 Page ID #:19


From:                christina Anastasia Karagias
To:                  hunter.martin@postmates.com; Postmates; Postmates Customer Service PLOS; Jeffrey Sheldon; Katherine Bond
Subject:             Remove listing
Date:                Friday, February 12, 2021 11:18:28 AM




Hunter

Trust you are well

Could you please ask your technical support department to remove my restaurant from the Postmates platform and
the Postmates APP
My restaurant is being harmed financially by the incorrect listing
Postmates has my restaurant listed
1. As closed where in fact it is OPEN
2. incorrect menu
3. incorrect operating hours

Lucky Boy
531 E Walnut St
Pasadena CA 91101

I have written at least 16 times to various merchant customer service representatives and have written two letters
also to your legal department
I’ve also spoken to Merchant tech-support .
I know it’s very simple and quick for Merchant tech-support to remove my listing in its entirety
It has been three weeks and nothing has been done
This incorrect information is damaging my restaurant financially and damaging the reputation of my restaurant

I have copied my attorneys and your customer service department above

I look forward to hearing from you next with the positive results of removing my restaurant listing from the
Postmates platform and APP in it’s entirety

Thank you
Christina
Vice President
Lucky Boy Hamburgers, Inc




Please excuse typos created by my iPhone due to automatic spellcheck
  Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 7 of 27 Page ID #:20


From:           christina Anastasia Karagias
To:             Jeffrey Sheldon
Subject:        Fwd: Postmates Support Inquiry from +1-(626)-437-3167
Date:           Friday, February 12, 2021 10:58:41 AM




Please excuse typos created by my iPhone due to automatic spellcheck


Begin forwarded message:


       From: Christina a Karagias <luckyboyburgers@aol.com>
       Date: February 9, 2021 at 9:17:44 AM PST
       To: Postmates PLOS <support+id45011193@postmates-help.zendesk.com>
       Subject: Re: Postmates Support Inquiry from +1-(626)-437-3167


       Thank you Kaleisha. I will send you the photo under separate cover I cannot copy and paste it into this
       email Christina

       Please excuse typos created by my iPhone due to automatic spellcheck



             On Feb 9, 2021, at 8:57 AM, Postmates PLOS <support@postmates-help.zendesk.com>
             wrote:




                                   Postmates Support
                                   Inquiry from +1-
                                   (626)-437-3167

                                   Your request (45011193) has been updated. To add
                                   additional comments, reply to this email.

                                   Kaleshia J.
                                   Feb 9, 8:56 AM


                                   Conversation Guide
Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 8 of 27 Page ID #:21




                      - This account deletion will be permanent.
                      - I can confirm that your account has been deleted.
                      - You will no longer be able to order from that account.
                      - If you wish to use Postmates in the future, you’ll have
                      to create a new account.




                      Kaleshia J., Customer Experience Associate
                      Postmates




                                                  Postmates Inc.
                      Help Center                 PO Box 78308
                                                  San Francisco, CA 94107 USA




      [Z32EEQ-LKYK]
Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 9 of 27 Page ID #:22


  Subject: Re: Your Postmates Support request
  Reply-To: Postmates Partners <support+id45123945@postmates-partner.zendesk.com>




                   Your Postmates
                   Support request
                   Your request (45123945) has been updated. To add
                   additional comments, reply to this email.
                   Winston Stevens
                   Feb 12, 12:05 AM

                   Hi Christina,


                   Thanks for reaching out to Postmates Account and
                   Tech Support. I am sorry to hear your frustration with
                   regards to your intellectual property. Allow me to assist
                   you.


                   I’m passing this to the appropriate team so they can
                   take a look into this and assist you. They’ll contact you
                   as soon as they can.


                   If you have any questions, please let me know,
                   Christina. Keep safe and have a nice day!

                   Winston S.
                   Customer Experience Associate
Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 10 of 27 Page ID #:23


                       https://postmates.com

                       christina anastasia karagias
                       Feb 11, 11:47 PM

                       Hi Postmates,

                       I have a question/issue with the following: Account &
                       Business Info --> Why am I on Postmates?.

                       Postmates/Uber this is my final notice to you remove
                       my listing of my restaurant Lucky boy off your site. you
                       are marketing my restaurant as closed and you have
                       an incorrect menu. You are breaching my intellectual
                       property rights and illegally using my national
                       trademark lucky boy Without my authorization and
                       incorrectly I have sent two letters to your legal
                       department and written to Merchant services 4 times.

                       Thank you,

                       christina anastasia
                       +16264373167




                                                      Postmates Inc.
                       Help Center                    PO Box 78308
                                                      San Francisco, CA 94107 USA
   ##- Please type your reply above this line -##
   [YDQ7R9-Z7KK]
 Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 11 of 27 Page ID #:24


From:          christina Anastasia Karagias
To:            Jeffrey Sheldon
Subject:       Fwd: Reply from Postmates: Lucky boy still shows as closed
Date:          Friday, February 12, 2021 10:57:46 AM




Please excuse typos created by my iPhone due to automatic spellcheck


Begin forwarded message:


       From: Postmates PLOS <support@postmates-help.zendesk.com>
       Date: February 9, 2021 at 9:48:25 AM PST
       To: christina anastasia karagias <luckyboyburgers@aol.com>
       Subject: Reply from Postmates: Lucky boy still shows as closed
       Reply-To: Postmates PLOS <support+id45013113@postmates-help.zendesk.com>




                           Lucky boy still shows
                           as closed

                           This is an automated reply. You can reply directly to
                           this email to get connected with a Customer Support
                           Associate.



                           Hi christina,

                           Thank you for reaching out to Postmates Support. Our
                           agents are currently reviewing your request and will
                           follow up with you as soon as possible.

                           We look forward to getting in touch with you soon. In
Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 12 of 27 Page ID #:25


                   the meantime, if there is anything you’d like to add to
                   your request, please respond to this email.



                   Just in case, here's what you sent us:


                   christina anastasia karagias
                   Feb 9, 9:48 AM



                   Attachments:
                   - IMG_2268.PNG




                                                  Postmates Inc.
                   Help Center                    PO Box 78308
                                                  San Francisco, CA 94107 USA




   [R52P6W-GLL5]
 Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 13 of 27 Page ID #:26


From:           christina Anastasia Karagias
To:             Jeffrey Sheldon
Subject:        Fwd: Reply from Postmates: Postmates APP issue docx
Date:           Friday, February 12, 2021 10:57:27 AM




Please excuse typos created by my iPhone due to automatic spellcheck


Begin forwarded message:


       From: Christina a Karagias <luckyboyburgers@aol.com>
       Date: February 11, 2021 at 12:47:35 PM PST
       To: Postmates PLOS <support+id45036474@postmates-help.zendesk.com>
       Cc: Jeff Sheldon <JSheldon@cislo.com>
       Subject: Re: Reply from Postmates: Postmates APP issue docx


       My restaurant
       Lucky Boy is open
       Your app has marked my Restaurant closed
       Your company has harmed my restaurants’ financially

       Please excuse typos created by my iPhone due to automatic spellcheck



             On Feb 9, 2021, at 6:52 PM, Postmates PLOS <support@postmates-help.zendesk.com>
             wrote:




                                    Postmates APP issue
                                    docx

                                    This is an automated reply. You can reply directly to
                                    this email to get connected with a Customer Support
                                    Associate.



                                    Hi christina,
Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 14 of 27 Page ID #:27



                      Thank you for reaching out to Postmates Support. Our
                      agents are currently reviewing your request and will
                      follow up with you as soon as possible.

                      We look forward to getting in touch with you soon. In
                      the meantime, if there is anything you’d like to add to
                      your request, please respond to this email.



                      Just in case, here's what you sent us:


                      christina anastasia karagias
                      Feb 9, 6:52 PM



                      Attachments:
                      - Postmates_Letter.docx




                                                     Postmates Inc.
                      Help Center                    PO Box 78308
                                                     San Francisco, CA 94107 USA




      [93Y04W-77XD]
 Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 15 of 27 Page ID #:28


From:           christina Anastasia Karagias
To:             Jeffrey Sheldon
Subject:        Fwd: Reply from Postmates: Postmates APP issue docx
Date:           Friday, February 12, 2021 10:57:27 AM




Please excuse typos created by my iPhone due to automatic spellcheck


Begin forwarded message:


       From: Christina a Karagias <luckyboyburgers@aol.com>
       Date: February 11, 2021 at 12:47:35 PM PST
       To: Postmates PLOS <support+id45036474@postmates-help.zendesk.com>
       Cc: Jeff Sheldon <JSheldon@cislo.com>
       Subject: Re: Reply from Postmates: Postmates APP issue docx


       My restaurant
       Lucky Boy is open
       Your app has marked my Restaurant closed
       Your company has harmed my restaurants’ financially

       Please excuse typos created by my iPhone due to automatic spellcheck



             On Feb 9, 2021, at 6:52 PM, Postmates PLOS <support@postmates-help.zendesk.com>
             wrote:




                                    Postmates APP issue
                                    docx

                                    This is an automated reply. You can reply directly to
                                    this email to get connected with a Customer Support
                                    Associate.



                                    Hi christina,
Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 16 of 27 Page ID #:29



                      Thank you for reaching out to Postmates Support. Our
                      agents are currently reviewing your request and will
                      follow up with you as soon as possible.

                      We look forward to getting in touch with you soon. In
                      the meantime, if there is anything you’d like to add to
                      your request, please respond to this email.



                      Just in case, here's what you sent us:


                      christina anastasia karagias
                      Feb 9, 6:52 PM



                      Attachments:
                      - Postmates_Letter.docx




                                                     Postmates Inc.
                      Help Center                    PO Box 78308
                                                     San Francisco, CA 94107 USA




      [93Y04W-77XD]
 Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 17 of 27 Page ID #:30


From:           christina Anastasia Karagias
To:             Jeffrey Sheldon
Subject:        Fwd: Your Postmates Support request
Date:           Friday, February 12, 2021 10:56:49 AM




Please excuse typos created by my iPhone due to automatic spellcheck


Begin forwarded message:


       From: Christina a Karagias <luckyboyburgers@aol.com>
       Date: February 3, 2021 at 10:34:24 PM PST
       To: Postmates Partners <support+id44748681@postmates-partner.zendesk.com>
       Subject: Re: Your Postmates Support request


       We do not have an account. Postmates services my restaurant payment at the time of the purchase

       Please excuse typos created by my iPhone due to automatic spellcheck



             On Feb 3, 2021, at 9:35 PM, Postmates Partners <support@postmates-
             partner.zendesk.com> wrote:




                                    Your Postmates
                                    Support request

                                    Your request (44748681) has been updated. To add
                                    additional comments, reply to this email.

                                    Tommy Cole
                                    Feb 3, 9:35 PM


                                    Hi Christina,


                                    Thanks for reaching out to Account and Technical
Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 18 of 27 Page ID #:31


                  Support. I understand you have a concern about
                  updating your store hours. I’d be glad to assist you
                  today.


                  In order for us to process updating your store operating
                  hours kindly reply with the following details:


                  - Name of the Account Holder
                  - Last four digits of the account holder’s bank account.


                  Once we gather the following information we will
                  proceed with the next step.


                  If there is anything else I can help you with, Christina,
                  let me know. Thanks for choosing Postmates! Have a
                  great day!

                  Tommy C.
                  Customer Experience Associate
                  Postmates

                  https://postmates.com




                  christina anastasia karagias
                  Feb 3, 8:47 PM


                  I am locked out cannot edit the hours
                  Please mark my restaurant as open daily
                  7am-10pm daily


                  Please excuse typos created by my iPhone due to
                  automatic spellcheck




                        On Feb 3, 2021, at 7:09 AM, Postmates
Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 19 of 27 Page ID #:32


                         Partners <support@postmates-
                         partner.zendesk.com> wrote:




                  christina anastasia karagias
                  Feb 3, 7:09 AM


                  Hi Postmates,

                  I have a question/issue with the following: Account &
                  Business Info --> Update Hours or set Holiday Hours.

                  Lucky Boy 531 E Walnut St Pasadena CA 91001 is
                  open
                  Christina Karagias
                  Lucky Boy Hamburgers Inc
                  VP

                  Thank you,

                  christina anastasia
                  +16264373167




                                                 Postmates Inc.
                  Help Center                    PO Box 78308
                                                 San Francisco, CA 94107 USA
Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 20 of 27 Page ID #:33




      [L7W0G4-DKV2]
 Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 21 of 27 Page ID #:34


From:           christina Anastasia Karagias
To:             Jeffrey Sheldon
Subject:        Fwd: Your Postmates Support request
Date:           Friday, February 12, 2021 10:56:48 AM




Please excuse typos created by my iPhone due to automatic spellcheck


Begin forwarded message:


       From: Christina a Karagias <luckyboyburgers@aol.com>
       Date: February 3, 2021 at 10:34:24 PM PST
       To: Postmates Partners <support+id44748681@postmates-partner.zendesk.com>
       Subject: Re: Your Postmates Support request


       We do not have an account. Postmates services my restaurant payment at the time of the purchase

       Please excuse typos created by my iPhone due to automatic spellcheck



             On Feb 3, 2021, at 9:35 PM, Postmates Partners <support@postmates-
             partner.zendesk.com> wrote:




                                    Your Postmates
                                    Support request

                                    Your request (44748681) has been updated. To add
                                    additional comments, reply to this email.

                                    Tommy Cole
                                    Feb 3, 9:35 PM


                                    Hi Christina,


                                    Thanks for reaching out to Account and Technical
Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 22 of 27 Page ID #:35


                  Support. I understand you have a concern about
                  updating your store hours. I’d be glad to assist you
                  today.


                  In order for us to process updating your store operating
                  hours kindly reply with the following details:


                  - Name of the Account Holder
                  - Last four digits of the account holder’s bank account.


                  Once we gather the following information we will
                  proceed with the next step.


                  If there is anything else I can help you with, Christina,
                  let me know. Thanks for choosing Postmates! Have a
                  great day!

                  Tommy C.
                  Customer Experience Associate
                  Postmates

                  https://postmates.com




                  christina anastasia karagias
                  Feb 3, 8:47 PM


                  I am locked out cannot edit the hours
                  Please mark my restaurant as open daily
                  7am-10pm daily


                  Please excuse typos created by my iPhone due to
                  automatic spellcheck




                        On Feb 3, 2021, at 7:09 AM, Postmates
Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 23 of 27 Page ID #:36


                         Partners <support@postmates-
                         partner.zendesk.com> wrote:




                  christina anastasia karagias
                  Feb 3, 7:09 AM


                  Hi Postmates,

                  I have a question/issue with the following: Account &
                  Business Info --> Update Hours or set Holiday Hours.

                  Lucky Boy 531 E Walnut St Pasadena CA 91001 is
                  open
                  Christina Karagias
                  Lucky Boy Hamburgers Inc
                  VP

                  Thank you,

                  christina anastasia
                  +16264373167




                                                 Postmates Inc.
                  Help Center                    PO Box 78308
                                                 San Francisco, CA 94107 USA
Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 24 of 27 Page ID #:37




                     Exhibit 3
        Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 25 of 27 Page ID #:38




    PRO CU REMENT AND                                                              PATENT, TRADE MARK
                                        CISLO & THOMAS LLP
      ENFO RCE MENT                                                               COPY RIGHT & REL ATED
OF INTEL LECT UAL PRO PERTY
                                            Attorneys at Law                             MATTERS


      WESTLAKE VILLAGE                   12100 Wilshire Boulevard                      SANTA BARBARA
       2829 Townsgate Road                                                             1332 Anacapa Street
             Suite 330                           Suite 1700                                 Suite 120
  Westlake Village, CA 91361-3006       Los Angeles, CA 90025-7103                 Santa Barbara, CA 93101-2090
           (805) 496-1164                                                                 (805) 962-1515
                                               (310) 979-9190
                                          Facsimile (310) 394-4477
           PASADENA                                                                       SAN DIEGO
     1055 East Colorado Blvd.                 www.cislo.com                          12636 High Bluff Drive
            Fifth Floor                                                                     Suite 400
     Pasadena, CA 91106-2327                                                        San Diego, CA 92130-2071
          (626) 204-9206
                                    QUALITY CLIENT CARE ® SINCE                          (619) 481-5448
                                               1979




                                                                                       February 16, 2021



     Via Email: help@postmates.com

     Robert Rieders, General Counsel via: rob@postmates.com

     Bastian Lehmann, CEO via: FedEx


     Bastian Lehmann, CEO
     Robert Rieders, General Counsel
     Postmates, Inc.
     201 3rd Street, Suite 200
     San Francisco CA 94107


               Re: LUCKY BOY listing in POSTMATES
                   Matter No.: 21-43386

     Dear Sirs:

              Our firm represents Lucky Boy Hamburgers, Inc. (“Lucky Boy”) in intellectual property
     matters. Luck Boy owns and operates restaurants located in the Pasadena area. Lucky Boy owns
     Federal Trademark registration nos. 5406126 and 5673259 for this mark, with first use in 1960,
     over 60 years ago. We are sending you this letter because Postmates has been unresponsive to our
     client’s repeated requests to immediately remove its listing/s from all Postmates’ platforms.
     Copies of some of the requests are enclosed.

               Postmates seems to be intentionally displaying content that is causing a decline in Lucky
         Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 26 of 27 Page ID #:39
CISLO & THOMAS LLP
      Attorneys at Law
February 16, 2021
Page 2


       Boy’s business and thus liable for punitive damages. Example of the false content includes:

              1. Lucky Boy is closed.




              Lucky Boy was not closed when this screen appeared. Nor has the restaurant been closed
       since 1961. When consumers see this result they mistakenly believe the restaurant is closed and
       seek an alternative. This diverts business away from Lucky Boy.

              2. Postmates Internet Search. If a consumer conducts and Internet search for “Lucky Boy
       and Postmates” the results below are displayed. It would appear that Postmates provides services
       for Lucky Boy when in fact, Postmates does not deliver food on behalf of Lucky Boy.
         Case 2:21-cv-01706 Document 1-1 Filed 02/24/21 Page 27 of 27 Page ID #:40
CISLO & THOMAS LLP
      Attorneys at Law
February 16, 2021
Page 3




             We note, the same or similar search results do not appear if one does an Internet search for
       “Postmates and In-N-Out”.

              3. Postmates has a “menu” online but the pricing is incorrect and low. This causes issues
       with Lucky Boy customers who question prices when ordering directly form Lucky Boy.

               4. Alternative options – when a search is conducted for “Lucky Boy” in the Postmates
       app other competitive restaurants show up as well. Because Postmates does not deliver for Lucky
       Boy, it offers its customers food and beverages from competing businesses which diverts business
       away from Lucky Boy when the customer searches “Lucky Boy”.

              After all of the repeated requests from our client to remove Lucky Boy from Postmates
       with no action, it appears that all of this conduct is to unlawfully “coerce” our client to become a
       Postmates’ “partner”, which it has refused to do. Is Postmates’ business model to drive business
       away from restaurants that do not want to be a “partner”?

              Postmates is liable for unfair competition and intentional tortious interference with
       prospective economic advantage as it has had several opportunities to correct these issues but has
       refused.

               This is the final opportunity to comply with our client’s wishes. Please remove all
       references to Lucky Boy - meaning nothing shows up if a consumer were to search for Lucky Boy
       within two business days. If Lucky Boy is not removed within the two business days, our client
       will escalate this matter and seek compensation for its lost sales and attorney fees.

              If you would like to discuss the matter further, please do not hesitate to contact me.

                                                            Very truly yours,
                                                            CISLO & THOMAS LLP

                                                            /Jeffrey G. Sheldon/
                                                            Jeffrey G. Sheldon, Esq.

       cc: Client
